DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks and Amendments filed 5/10/2022.
Claims 1, 8, 15 are amended.
Claims 2, 3, 9, 10, 16, and 17 remain canceled.
Claims 1, 4-8, 11-15, 18-20 have been examined and are pending.

Information Disclosure Statement (IDS)
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 5/3/2022. 
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7-8, 11, 14-15, 18 are rejected under 35 U.S.C. 103 as obvious over He (U.S. 2017/0046110 A1; hereinafter, “He”) in view of Mika et al. (U.S. 7,260,783 B1; hereinafter, "Mika") in view of Godinez et al. (2020/0128095 A1; hereinafter, "Godinez")  .

Claims 1, 8, 15: (currently amended)
Pertaining to claims 1, 8, 15 (exemplified in the limitations of claim 1), He teaches the following:
a memory (He, see at least [0025]);
a processing device coupled to the memory (He, see at least [0025])
A method comprising:

    PNG
    media_image1.png
    896
    692
    media_image1.png
    Greyscale
receiving, at a processing device from a destination computing device, a request for content hosted by a content provider (He, see at least Figs. 1, 4, and 8 and related disclosure, e.g. [0022]-[0048];  teaching the “client device” [destination computing device] consults [requests for content] the “variation Determination system”, e.g. module 119 or variation determination module 403A, etc…, [processing device] for variations of a web page [content]; web pages [content] being hosted by “Third-Party Content Provider 107”. Note that per at least Fig. 4 and [0046] the client device may include the functionality of the variation determination system 105, e.g. module 403A similar to module 119, and thus client would consult this “variation determination module” [processing device], contained within itself per e.g. step 801, without needing to consult an external variation system.);
determining, by the processing device, a plurality of content experiments that the destination computing device is eligible for from a set of content experiments associated with the requested content (He, see at least Fig. 4, and [0026] in view of [0048], 
    PNG
    media_image2.png
    338
    356
    media_image2.png
    Greyscale
e.g. “…experiment database stores multiple (i.e., a plurality) variation testing records that describe variation tests conducted by the variation determination system… Each variation test record is associated with a web page, an experiment identifier unique to the variation test, and identifies different variations of a web page involved in the variation test…”; and per [0048] “…For example, a client device 402A may receive a request from a user of the client device 402A for a web page [hosted by] a content provider 300. The variation determination module 403A of client device 102A applies a function (e.g., MurmurHash3 function) to the user identifier of the client device 102 or to a concatenation of the user identifier and experiment identifier (e.g., retrieved from the experiment database 409A) of the requested web page to generate a hashed user identifier. The variation determination module 403A normalizes the hashed user identifier as described above to create an assignment identifier. The variation determination module 403A may select which variation of a web page should be displayed on the client device 402A according to the assignment identifier and the policy for the web page that is stored in the policy database 407 A.”)
determining, by the processing device, from a set of content variations associated with the determined plurality of content experiments, a plurality of content variations to be provided to the destination computing device, wherein the determined plurality of content variations are a subset that is less than all of the set of content variations, (He, again see at least Figs. 4 and [0022]-[0048] regarding e.g. “variation determination module 403A” [processing device], where “…The variation determination 
    PNG
    media_image2.png
    338
    356
    media_image2.png
    Greyscale
module 403A may select which [from a set] variation [content variations] of a web page should be displayed on the client device 402A according to the assignment identifier and the policy for the web page that is stored in the policy database 407 A.…”; the difference between the limitation in question and the teachings of He is that He may not explicitly teach selecting [determining] “a plurality” of variations [content variations]. However, elsewhere He also teaches, e.g. per [0022], the following: “…For ease of discussion, the embodiments discussed herein describe a web page having only two variations: the control and the variant. However, in other embodiments, a web page can have any number of variants.” Therefore, the Examiner finds there to be motivation from the teachings of He to try any number of variants [i.e. a plurality of variations] and therefore, the Examiner finds that it would have been obvious before the effective filing date of the claimed invention to have tried allowing He’s variation determination module 403A to select a plurality of variations of a web page because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649) based on respective targeting criteria for each content variation of the set of content variations, (He, see at least [0035]-[0040] in conjunction with [0052]-[0053] as noted supra; e.g. He teaches: there may be a policy [targeting criteria] or policies associated with each version/variation of a web page; e.g.  “…For example, a policy may describe a first range of assignment identifiers that is associated with a control version of a web page, a second range of assignment identifiers that is associated with a first variant version of the web page, and a third range of assignment identifiers that is associated with a second variant version of the web page, etc…”; where per [0035]-[0037] user identifier may be used to determine an “assignment identifier”; and per at least [0052]-[0053] user identifier is evaluated to determine which content variation is to be provided; i.e. as noted supra per [0035]-[0040] compared against policy for disseminating content variations);
wherein the respective targeting criteria for each content variation of the set of content variations includes one or more of: a browser type, a type of the computing device, a source the request originated from, cookies on the destination computing device, query parameters in the request, geographic location of the destination computing device, a language of the destination computing device, a URL, a uniform resource identifier, a header, a flag or an internet protocol (IP) address (He, see at least [0035]-[0040] and [0052]-[0053]; Applicant’s “a source the request originated from” and “query parameters in the request” reads on He’s “assignment identifiers” and/or “user identifiers” which are included in He’s “policy” [targeting criteria] and which were also part of the request – e.g., as shown supra: “Client device 102A requests 501 a web page [request for content] from content provider 107. …The user identifier for the client device 102A may be determined from the request for the web page”).
generating, by the processing device, a snippet comprising […] portions of a plurality of experiment records that are associated with the determined plurality of content experiments, code to interface with the requested content and execute changes associated with the determined plurality of content experiments; and transmitting the snippet to the destination computing device (He, see at least [0049] teaching, e.g.: “Alternatively… the content provider provides a baseline web page and instructions (e.g., JavaScript) [snippet] that describes the different variations [portions of a plurality of experiment records] to apply to the baseline web page to the client device 402A. The client device 402 executes the instructions [code] associated with the selected variation causing the client device 402 to modify [execute changes associated with the determined plurality of content experiments] the baseline web page in order to display the variation of the of the web page.”
The difference between the aforementioned limitation in question and the prior art teachings of He, is only that He, at [0049], may not explicitly teach that his Javascript [snippet] is generated by his “variation module” [processing device]. However, per [0054], He also teaches: “…The content provider 106 transmits 513 the variation of the web page to the client device 102A based on the instructions provided by the variation determination system [e.g. processing device]…”. In view of this teaching, the Examiner finds that He’s “Javascript”, which are instructions, implies that the “instructions” referenced at [0054] is the Javascript referenced in [0049] or at least would provide motivation for a person of ordinary skill in the art to try providing [generating] such Javascript by He’s variation system module [processing device] similar to how He describes his “instructions” are provided per paragraph [0054]. Furthermore, as already noted supra, because He also teaches that his variation module [processing device] may reside either on the client, or an external variation determination system, or at the Third-Party Content provider, the Examiner finds that there is motivation to also try providing [generating] the Javascript [snippet], by He’s variation module [processing device] where such module also resides on the client itself or on an external system. Therefore, in view of these teachings, the Examiner finds that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have tried providing [generating], by He’s “variation module” [processing system], He’s “Javascript” [snippet] which “describes the different variations [portions of a plurality of experiment records] to apply to the baseline web page to the client device 402A, etc….” because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.) 
Although He teaches the above limitations, and He teaches, e.g. per Fig. 4 “Policy Database 407A” [targeting criteria], He may not explicitly teach all the nuances, as recited below, regarding “Javascript” [snippet] comprising portions of targeting criteria. However, He in view of Mika (also directed towards delivering content campaigns) teaches the following:
[a snippet] comprising portions of the targeting criteria (Mika, see at least Abstract and [1:25-30], teaching: “The information associated with the embedded content-tag [snippet] includes information about a plurality of active content campaigns associated with the embedded content-tag and targeting criteria.”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Mika (directed towards tags [a snippet] comprising targeting criteria) which is applicable to a known base device/method of He (who already teaches a content “variation determination module” [processing device] which provides [generates] e.g. “Javascript” [types of snippets] that “…describes the different variations [portions of a plurality of experiment records] to apply to the baseline web page to the client device 402A. …”) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Mika to the device/method of He resulting in He’s Javascript [snippet] also containing targeting criteria because He and Mika are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
	Although He/Mika teach the limitations above, and He has been shown supra to teach a “variation determination module 403A” [processing device], which can generate a hash value, e.g. per [0033], which may be based “a value that is based on a concatenation of the user identifier and the experiment identifier for the variation test…”, they may not teach all of the nuances as recited below. However, regarding these features, He/Mika in view of Godinez teaches the following:
generating, by the processing device, a hash value of the snippet, the hash value
identifying the snippet to be provided to the destination computing device (Godinez, see at least Figs. 4 #405, #410, [0009]-[0011], [0016]-[0018], and [0020]-[0021], teaching, e.g.: “…The hash calculator 145 may generate a hash value [hash value] for a content fragment [snippet]. The
directive generator 130 may use the hash value in constructing a directive for the content fragment… For example, the delivery directive may include the hash value and the content delivery server(s) 110 may return a content fragment from the edge cache if a content fragment associated with the hash value is located in the edge cache…”; per at least [0016]: “…Content fragments [snippets] may include, text [portion of content], images [portion of content], code blocks [code], links, attributes [e.g. targeting criteria], etc...”); 
transmitting the hash value to a content delivery network (CDN) (Godinez, see at least [0020]-[0021] teaching e.g.: “…The precomputed hash value may be obtained and provided to the content delivery server(s) 110…”; and per [0040]-[0041] e.g.: “…The one or more content delivery network directives [which includes a hash value] may be transmitted to a content delivery network [CDN]… The one or more content delivery network directives may include a key with a hash variable reference…”);
prior to receiving a first request for one of the plurality of content variations from the
destination computing device, determining the plurality of content variations to be provided to the destination computing device based on the hash value (Godinez, see at least [0010]-[0011] teaching, e.g.: “…Some content items may be personalized for users that have sent a request for a page (e.g., based on cookie data, location-based services, etc.). Each of these personalized content items may be stored [cached] in the edge cache with a unique cache key for each variation of the content [plurality of content variations]. However, by using the hash value as a portion of the key, each of the variations may effectively be cross-linked to the underlying content item that was personalized…”; examiner notes the providing step is based on comparison of a hash value as already noted supra by Godinez per at least [0018], [0020]-[0021] and [0040]-[0041]) and caching the plurality of content variations at the CDN (Godinez, again see at least [0018], teaching e.g.: “The dynamic edge cache manager 115 may manage caching of content from the application server(s) 120 to the edge cache for the content delivery server(s) 110. The dynamic edge cache manager 115 generates a hash value for the content fragments and uses the hash values to construct directives that are used by the content delivery server(s) 110 to retrieve content for rendering the webpage for the user…The content delivery server(s) 110 may then store an updated content item with the new key…”; and see also at least again [0020]-[0021] and [0040]-[0041].); and
in response to receiving the first request for one of the plurality of content variations from the destination computing device, returning the one of the plurality of content variations that is cached by the CDN (Godinez, see at least [0016]-[0019], teaching, e.g.: “…When a
request for a content fragment is received by the content delivery server(s) 110, the content delivery server(s) 110 may serve the content fragment from an edge cache if it is found…”)
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Godinez (directed towards specific techniques including: hashing content fragments [snippets], caching variations of such content with a CDN, and retrieving such cached content through use of the hashed values of content fragments [snippets] which is taught as “increas[es] efficiency and reduc[es] utilization of the content servers by providing content directives for content items with hash variable references in edge cache keys.”) which are applicable to a known base device/method of He/Mika (who already teaches systems/methods to determine variations of content to provide to users and who already teaches his variation determination module [processing device] is capable of generating hashes of values which may be a concatenation of other values, where such hashed values are used to deliver content variations to a requesting client)  to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Godinez to the device/method of He/Mika, e.g. for the benefit described by Godinez of ““increas[es] efficiency and reduc[es] utilization of the content servers” and because Godinez, He/Mika are each analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 4, 11, 18: (previously presented)
The combination He/Mika/Godinez teach the limitations upon which these claims depend. Furthermore, He teaches the following:
…wherein determining the plurality of content variations comprises: 
Receiving, at the processing device, information regarding the destination computing device, wherein the information indicates characteristics of one or more of the request, the destination computing device, a user of the destination computing device, an application running on the destination computing device, or information stored on the destination computing device (He, see at least [0022]-[0048] and [0052]-[0053] Applicant’s “information regarding a user of the computing device” reads on He’s “Assignment identifier” and/or “user identifier”, from which the assignment identifier is created, which is not only a source from which the request originated but also information about the user). 
Comparing, at the processing device, the information to the respective targeting criteria for each of the set of content variations (He, see at least [0035]-[0040] teaching: “…the variation determination module [processing device] compares the assignment identifier to a policy [targeting criteria] for the web page that is stored in the policy database 121…”); and 
identifying as the plurality of content variations, by the processing device, those content variations having respective targeting criteria that matches the information (He, see at least [0035]-[0040], teaching: “…Each policy stored in the policy database 121 is associated with a corresponding variation test involving a web page and describes which variation of the web page to display based on either the assignment identifier calculated for a client device 102…”).

Claims 7, 14: (Original)
The combination He/Mika/Godinez teach the limitations upon which these claims depend. Furthermore, He teaches the following:
wherein the request is received at an edge node (He, see again at least Figs. 1, 4, and 8 and related disclosure, e.g. [0022]-[0048];  teaching the “client device” [destination computing device] consults [requests for content] the “variation Determination system”, e.g. module 119 or variation determination module 403A [processing device], for variations of a web page [content];  Applicant’s “edge node” reads on at least the “variation determination module” [processing device] of He).

Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as obvious over He in view of Mika and Godinez further in view of Hansen et al. (U.S. 2008/0275980 A1; hereinafter, "Hansen").

Claims 6, 13, 20: (previously presented)
Although the combination He/Mika/Godinez teach the limitations upon which these claims depend, He may not explicitly teach the nuance as recited below. However, regarding this feature He in view of Hansen teaches the following:
…wherein the snippet excludes code, data, configuration, and other content associated with content variations of the set of content variations that are not to be provided to the destination computing device. (Hansen, see at least [0050]-[0057] e.g.: “…The operator can stipulate that one or more visitor segments are assigned or not assigned to a test group based on operator-controlled parameters, assignment criteria, and test campaign parameters…”; as the operator may control the parameters, the generated scripts exclude code, etc… which the operator does not wish to be provided to a computing device of a test group.)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Hansen which is applicable to a known base device/method of He (who already teaches a content “variation determination system 105” which generates a “notification” [a snippet] which “includes an indication of the variation of the webpage to provide to the client device 102A…”) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Hansen to the device/method of He in order to realize He would benefit by applying Hansen’s technique because He and Hansen are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
 

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as obvious over He in view of Mika and Godinez further in view of Pekelis et al. (U.S. 2017/0083429 A1; hereinafter, "Pekelis").

Claims 5, 12, 19: (previously presented)
The combination He/Mika/Godinez teach the limitations upon which these claims depend, including assigning at least one content variation to be provided for an experiment identified to be provided to the user device associated with received user identifier, however, He may not explicitly teach assigning content variations randomly, even though he does teach, e.g. per [0003] that such random assignment is conventional. Nonetheless, regarding this feature He in view of Pekelis teaches the following:  
…assigning, by the processing device, for each of the plurality of content experiments for which the destination computing device is eligible, a content variation to be provided to the destination computing device randomly (Pekelis, see at least [0029], teaching: “…Alternatively, the variation determination module 119 randomly assigns users to one of the plurality of variations of the web page…”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Pekelis (i.e. assigning content variations randomly) which is applicable to a known base device/method of He (who already teaches assigning, for an identified experiment, content variations to a user device associated with a user id and/or assignment identifier and does note, e.g. per [0003], that such random assignment was conventional at the time) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Pekelis to the device/method of He because He and Pekelis are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Response to Arguments
Applicant amended claims 1, 8, 15 on 5/10/2022. Applicant's arguments also filed 5/10/2022 have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 35 USC 103 rejections with He in view of Mika and Godinez. Also note the following:
Examiner has respectfully withdrawn the 35 USC 101 rejection in view of applicant’s amendments. Although the claims are found to recite a judicial exception, the Examiner has found that the claims as now recited, under the 2019 PEG analysis Step 2B, provide a combination of steps which gather, cache, and retrieve data in an unconventional manner which provide an “inventive concept” with benefits1 as noted per Specification at [0066] and renders the claim eligible (i.e. at Step 2B of the 2019 PEG analysis); this combination of steps .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification [0066]: “…Because the CDN 130 may cache only the variations to which the visitor or visitor group could be assigned, this in turn may reduce the amount of content to be cached for a set of content experiments (since variations irrelevant to the visitor are not cached)….”